—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Franco, J.), entered May 19, 1997, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly denied the plaintiff’s motion for summary judgment. The defendant has demonstrated, by admissible evidence, that there exist triable issues of fact regarding whether the plaintiff fully and satisfactorily performed the services set forth in the parties’ contract dated December 6, 1994, so as to entitle it to the payment of certain disputed claims (see, Zuckerman v City of New York, 49 NY2d 557; Snyder v City of New York, 234 AD2d 282).
Furthermore, contrary to the plaintiff’s claim, paragraph five of the subject contract entitled, “Compensation and Method of Payment”, should not be interpreted as creating an absolute right to payment solely upon the plaintiff’s submission of a payment requisition form to the Town of Hempstead. This proviso of the contract must be read in conjunction with the entire document to determine the parties’ over-all purpose and intent (see, Sunrise Mall Assocs. v Import Alley of Sunrise Mall, 211 AD2d 711).
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.